SUPPLEMENTAL NOTICE OF ALLOWANCE

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Uematsu (US 2009/0112391) is considered to be the closest prior art of record.  Uematsu discloses a vehicular brake system (see Abstract, FIG. 1) comprising: a hydraulic pump (214); a manual braking operation circuit (see FIG. 1, circuit comprising (212, 222)); and  10an automatic brake circuit (see FIG. 1, circuit comprising (27)), the manual braking operation circuit including: at least one first accumulator (212) and the automatic brake circuit including: at least one second accumulator (213) and at least one brake pressure selection 25device (226) that selects hydraulic oil higher in pressure out of the hydraulic oils to be supplied from the first brake valve and the second brake valve and outputs the higher hydraulic oil to the brake device (see ¶ 0050), characterized in that:  42601-PCT at least one hydraulic oil resupply device (see FIG. 1, channel extending from accumulator (213) to accumulator (212) and including a check valve) is provided between the first accumulator in the manual braking operation circuit and the second accumulator in the automatic brake circuit (see FIG. 1), and  5the hydraulic oil resupply device resupplies the hydraulic oil accumulated in the second accumulator to the first accumulator (see ¶¶ 0032, 0033).  
Uematsu, however, does not disclose that first accumulator and the second accumulator are connected in parallel.  Rather, Uematsu discloses that the first accumulator (212) and the second accumulator (213) are connected in series (see FIG. 1).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
June 1, 2021